Case: 13-15635   Date Filed: 09/15/2014   Page: 1 of 11


                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15635
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cr-60257-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

LAJWHAN DONNELLE WILLIAMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 15, 2014)

Before WILLIAM PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-15635    Date Filed: 09/15/2014    Page: 2 of 11


      Lajwhan Donnelle Williams appeals his conviction for one count of

conspiracy to possess with intent to distribute cocaine and cocaine base and two

counts of possession with intent to distribute cocaine and cocaine base. We affirm.

                                I. BACKGROUND

      Between July and September 2011, Williams and a codefendant engaged in

a series of telephone conversations and exchanged text messages regarding

narcotics purchases. During that time, they engaged in several recorded

transactions, in which the codefendant gave Williams a total of $7,550 in exchange

for a total of approximately 182 grams of powder cocaine and 34 grams of crack

cocaine.

      In October 2012, a federal grand jury indicted Williams for conspiracy to

possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C), and 846 (Count 1); and three counts of possession with

intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (Counts 2-4). In March 2013, Williams’s counsel filed a stipulated

motion for a psychological evaluation under 18 U.S.C. §§ 4241 and 4242 to

determine whether Williams was insane at the time of the crimes or incompetent to

stand trial. The district judge granted the motion later that month.

      During a July 2013 telephonic status conference, the parties stated they had

received a report of evaluations completed by Dawn Graney, Psy.D., a forensic


                                          2
              Case: 13-15635     Date Filed: 09/15/2014   Page: 3 of 11


psychologist. Dr. Graney opined Williams did not suffer from a severe mental

disease or defect and was able to understand the nature of the proceedings against

him and assist properly in his defense. Williams’s counsel stated that he “[took] no

issue with” the evaluations, “[had] no issue with” Williams’s competency at that

time, and believed the issue had been resolved. R. at 312. Consequently, the

judge issued an order finding that Williams did not suffer from a mental disease or

defect and was sufficiently competent to understand the nature and consequences

of the proceedings and to assist properly in his defense. Thereafter, the

government filed a notice of intent to seek enhanced penalties under 21 U.S.C.

§§ 841 and 851, because Williams previously had been convicted of two

controlled-substance felonies.

      Three days later, Williams signed a plea agreement, in which he agreed to

plead guilty to Counts 1, 3, and 4; the parties jointly agreed to recommend a

sentence of 188 months of imprisonment. Williams further agreed to waive his

right to appeal his sentence on any ground, unless (1) it exceeded the statutory

maximum or resulted from an upward departure or variance, or (2) the government

appealed. Williams also signed a factual proffer, in which he agreed that, if his

case had proceeded to trial, the government would have proved the facts above

beyond a reasonable doubt, which would be sufficient to establish Williams’s guilt.




                                          3
              Case: 13-15635    Date Filed: 09/15/2014    Page: 4 of 11


      During his plea hearing, Williams testified he was 39 and had completed the

ninth grade. Approximately ten years prior, a Florida court had found him to be

incompetent, although his competency later had been restored. Williams’s counsel

stated that Dr. Michael Brannon recently had evaluated Williams and had found

him to be competent to proceed. The court-ordered evaluation had resulted in the

same finding. Counsel further explained that, before Williams had been

transferred to federal custody, “a similar set of hearings [had been] taking place” in

state court. R. at 322-23. Counsel added: “[E]veryone that I have had evaluate my

client have all come back with the same opinion that he is competent to proceed.”

R. at 323. The judge asked whether counsel had any reason to believe Williams

was not competent currently, to which counsel responded: “I believe he is totally

competent to proceed, Your Honor.” R. at 323.

      The following exchange ensued between the district judge and Williams:

             Q. Mr. Williams, have you received a copy of the
             indictment pending against you?

             A. Yes, sir.

             Q. Have you fully discussed the charges in the case in
             general with [defense counsel]?

             A. Yes, I did.
             ....

             Q. Do you understand that Count 1 charges conspiracy
             to possess with intent to distribute cocaine and Counts 3


                                          4
                Case: 13-15635   Date Filed: 09/15/2014   Page: 5 of 11


             and 4 charge possession with the intent to distribute
             cocaine and cocaine base?

             A. Yes, sir.

R. at 323-24.

      The judge discussed the minimum and maximum prison terms, the minimum

term of supervised release, the maximum fine, and the special assessment

applicable to each count. Speaking on his own behalf, Williams asked whether the

total special assessment would amount to $300. The judge responded Williams

was correct; Williams testified he had no additional questions regarding the

possible penalties.

      At the judge’s request, the government explained the elements of each

charge. Williams’s counsel stated he agreed with the government’s explanation.

The judge asked counsel what steps counsel had taken to familiarize Williams with

the charges against him. Counsel responded that he had given Williams copies of

all paper records produced by the government and had played surveillance video

recordings to Williams on at least two occasions. Counsel and Williams also had

reviewed the indictment, the Sentencing Guidelines, the plea agreement, and the

factual proffer. Responding to the judge’s inquiry, Williams testified he agreed

with his counsel’s representations.

      The judge discussed the Sentencing Guidelines and his authority to sentence

Williams up to the statutory maximum; Williams testified several times he

                                          5
             Case: 13-15635     Date Filed: 09/15/2014   Page: 6 of 11


understood the judge’s explanations. When the judge asked whether Williams

understood he would not be released on parole, Williams responded: “What do you

mean by parole?” R. at 327. The judge explained that Williams could receive

good-time credit, but parole had been abolished, and Williams replied: “Yes, sir.”

R. at 328.

      Williams testified he had read, discussed with counsel, understood, and

signed his plea agreement. He also testified no one had forced or coerced him to

sign the plea agreement, no one was forcing him to enter guilty pleas to the

charged counts, and he was pleading guilty of his own free will.

      The judge reviewed the sentence appeal waiver in the plea agreement, which

Williams testified he had discussed with counsel and understood. When asked

whether he had any questions about the appeal waiver, Williams responded: “I

didn’t want to waive my right to appeal.” R. at 330. The judge explained that the

appeal waiver was part of the plea agreement, Williams was free to reject the

agreement and proceed to trial the following Monday, where he would receive a

fair trial. Williams responded that he would continue with the plea agreement. By

accepting the plea agreement, the judge asked whether Williams understood he

would be “waiving [his] right to appeal except for the limited circumstances stated

in [the agreement]”; Williams responded: “Yes, sir.” R. at 330. The judge found




                                         6
              Case: 13-15635    Date Filed: 09/15/2014    Page: 7 of 11


Williams had knowingly, intelligently, and voluntarily waived his right to appeal

the sentence in accordance with his plea agreement.

      The judge also explained each of the trial rights Williams would be waiving

by pleading guilty, and Williams testified he understood. Williams further testified

he had read, agreed with, and signed the factual proffer. Upon the judge’s inquiry,

Williams’s counsel stated he was satisfied Williams understood his rights and

those he was waiving, and there was a sufficient factual basis for his plea.

Williams testified he had no additional questions for the judge.

      Williams pled guilty to Counts 1, 3, and 4. The judge found Williams was

“fully competent and capable of entering an informed plea” and was “aware of the

nature of the charges and the consequences of his plea, and that his plea of guilty

[was] a knowing and voluntary plea.” R. at 333. Consequently, the judge accepted

Williams’s pleas and adjudicated him guilty. The judge also granted the

government’s motion to strike the § 851 sentence-enhancement notice.

      During Williams’s sentencing hearing, the parties and the judge discussed

Williams’s psychiatric history. The judge noted Williams previously had been

found to be “borderline mentally retarded” and had “been on psychiatric

medication for depression and possibly schizophrenia since 2010.” R. at 353-54.

The judge sentenced Williams to concurrent 151-month sentences on each count,




                                          7
              Case: 13-15635     Date Filed: 09/15/2014    Page: 8 of 11


to be followed by concurrent terms of 3 years of supervised release on each count,

and granted the government’s request to dismiss Count 2.

      In view of the judge’s knowledge of his competency issues, Williams argues

on appeal the judge plainly erred by failing to ensure Williams understood the

nature of the charges against him and his decision to plead guilty was knowing,

intelligent, and voluntary. Williams asserts the judge directed a single question to

counsel as to Williams’s competency and took no further steps to assure Williams

understood what was discussed during the plea colloquy.

                                  II. DISCUSSION

      We ordinarily review the voluntariness of a guilty plea de novo. See United

States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). When a defendant fails to

object to a violation of Federal Rule of Criminal Procedure 11 before a district

judge, we review for plain error. United States v. Monroe, 353 F.3d 1346, 1349

(11th Cir. 2003). Establishing plain error requires showing (1) an error (2) that

was plain, (3) affected one’s substantial rights, and (4) seriously affected the

fairness of the judicial proceedings. Id. An error is plain if it is obvious and clear

under current law. United States v. Eckhardt, 466 F.3d 938, 948 (11th Cir. 2006).

To establish that a Rule 11 error affected one’s substantial rights, a defendant must

show a reasonable probability he would not have pled guilty but for the alleged

error. United States v. Dominguez Benitez, 542 U.S. 74, 76, 124 S. Ct. 2333, 2336


                                           8
             Case: 13-15635     Date Filed: 09/15/2014   Page: 9 of 11


(2004). For a plea to be knowing and voluntary, a district judge must address the

three core concerns of Rule 11 by ensuring (1) the plea was free from coercion;

(2) the defendant understood the nature of the charges; and (3) the defendant

understood the consequences of his guilty plea. See United States v. Moriarty, 429
F.3d 1012, 1019 (11th Cir. 2005) (per curiam).

      During Williams’s plea hearing, the judge engaged Williams and his counsel

in a discussion of possible competency issues. The judge adequately assured

himself Williams was competent to proceed and sufficiently understood the

proceedings. The judge asked Williams directly whether Williams had reviewed

the charges against him with his counsel and whether Williams understood that

“Count 1 charge[d] conspiracy to possess with intent to distribute cocaine and

Counts 3 and 4 charge[d] possession with the intent to distribute cocaine and

cocaine base.” R. at 323-24. Williams responded affirmatively to these inquiries.

At the judge’s request, the government stated the elements of each of the charges.

Williams’s counsel also reported the steps he had taken to familiarize Williams

with the charges against him, and Williams agreed with his counsel’s

representations. The judge did not commit a Rule 11 violation.

      The judge explained the possible penalties and verified with Williams and

his counsel that Williams understood the trial rights he would be waiving by




                                         9
               Case: 13-15635        Date Filed: 09/15/2014        Page: 10 of 11


pleading guilty. 1 The judge further verified, through Williams’s own testimony,

that Williams had read, discussed with counsel, understood, and signed the plea

agreement; no one had forced or coerced him to sign the plea agreement; no one

was forcing him to plead guilty; and he was doing so of his own free will.

       Nothing in the plea transcript suggests the judge had any reason to believe

Williams did not understand the charges against him, the rights he was waiving, or

the consequences of pleading guilty after each of these discussions. To the

contrary, Williams’s questions regarding several issues show he was engaged and

sufficiently aware to recognize when he was unsure whether he understood various

issues.

       Williams has not asserted or noted anything in the record suggesting he

would not have pled guilty, if the judge had engaged in a more thorough plea

colloquy. To the contrary, Williams acknowledged in his factual proffer the

government would have been able to prove his guilt beyond a reasonable doubt,

had his case proceeded to trial. He also testified during his plea hearing that he had

read, agreed with, and signed the factual proffer. Therefore, Williams has failed to

show the district judge committed plain error by failing to engage in a more



       1
         Williams does not argue on appeal that the district judge inadequately explained the
possible penalties or failed to advise Williams of any of his trial rights. See United States v.
Woods, 684 F.3d 1045, 1064 n.23 (11th Cir. 2012) (per curiam) (explaining an appellant
abandons an issue if he fails to develop any argument supporting it in his opening brief).
                                                 10
            Case: 13-15635    Date Filed: 09/15/2014   Page: 11 of 11


thorough plea colloquy. See Dominguez Benitez, 542 U.S. at 76, 124 S. Ct. at

2336; Moriarty, 429 F.3d at 1020.

      AFFIRMED.




                                       11